Citation Nr: 0803664	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
June 23, 2006, and to an initial evaluation greater than 
10 percent thereafter, for a right hip disability.

2.  Entitlement to an initial compensable evaluation for a 
right knee disability.

3.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision which 
denied the veteran's claims for service connection for a 
right knee disability and for a right hip disability, each as 
secondary to service-connected chondromalacia of the left 
patella, and also denied the veteran's claim for an increased 
disability evaluation greater than 10 percent for service-
connected chondromalacia of the left patella.  The veteran 
disagreed with this decision in September 2003.  He perfected 
a timely appeal on these claims in March 2004 and requested a 
Travel Board hearing.  

This matter also is on appeal of a September 2004 rating 
decision which granted the veteran's claims for service 
connection for a right knee disability and for a right hip 
disability, each as secondary to service-connected 
chondromalacia of the left patella, assigning zero percent 
evaluations effective May 13, 2003.  This decision was issued 
to the veteran and his service representative in October 
2004.  The veteran disagreed with this decision later in 
October 2004.  He perfected a timely appeal on these claims 
in January 2005 and requested a Travel Board hearing which 
was held at the RO in November 2007.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Prior to June 23, 2006, the veteran's service-connected 
right hip disability was not manifested by limitation of 
motion.

3.  After June 23, 2006, the veteran's service-connected 
right hip disability was manifested by, at most, limited 
flexion.

4.  The veteran's service-connected right knee disability is 
manifested by, at most, mild chondromalacia patella and no 
limitation of motion.

5.  The veteran's service-connected chondromalacia of the 
left patella is manifested by, at most, some limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior 
to June 23, 2006, and to an initial evaluation greater than 
10 percent thereafter, for a right hip disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7,  4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5251-5010 (2007).

2.  The criteria for an initial compensable evaluation for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5299-5010 (2007).

3.  The criteria for a disability rating in excess of 
10 percent for chondromalacia of the left patella have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5099-5010 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The first 2 claims on appeal are "downstream" elements of 
the RO's grant of service connection in a September 2004 
rating decision.  For such downstream issues, notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In a letter issued in July 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
for a right hip disability and for a right knee disability 
and his claim for an increased rating for a left knee 
disability, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his right hip and right knee disabilities during 
service, medical evidence showing that his service-connected 
left knee disability had worsened, and noted other types of 
evidence the veteran could submit in support of his claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as all 
of the veteran's claims are denied in this decision.  Given 
the foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the July 2003 letter was issued before the September 
2004 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected right hip and right 
knee disabilities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected right hip disability is 
currently evaluated as zero percent disabling prior to 
June 23, 2006, by analogy 38 C.F.R. § 4.71a, DC 5299-5251 
(2007) (limitation of extension of the thigh) and as 
10 percent disabling effective June 23, 2006, by analogy to 
38 C.F.R. § 4.71a, DC 5251-5010 (2007) (degenerative 
arthritis).  The veteran's service-connected right knee 
disability is evaluated as zero percent disabling by analogy 
to 38 C.F.R. § 4.71a, DC 5299-5010 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

An evaluation of 10 percent is available under DC 5251 for 
limitation of extension of the thigh where extension is 
limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5251 (2007).  

Arthritis due to trauma and substantiated by x-ray findings 
is evaluated under DC 5010 and is rated as degenerative 
arthritis under DC 5003.  DC 5003 indicates that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC for 
the specific joint involved.  When, however, the limitation 
of motion of the specific joint involved is non-compensable 
under the appropriate DC, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling muscle, 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 provides a 
10 percent evaluation for degenerative arthritis with x-rays 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  The maximum evaluation of 
20 percent is available under DC 5003 for degenerative 
arthritis with x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71, 
DC's 5003, 5010 (2007).  For the purpose of rating disability 
from arthritis, the knees and hips are considered major 
joints.  See 38 C.F.R. § 4.45(f) (2007).

A review of the veteran's service medical records indicates 
that his right hip and right knee were completely clinically 
normal at his enlistment physical examination  in August 
1975.  He was not treated during active service for any right 
hip or right knee complaints.

VA x-rays taken in May 2003 showed a normal right knee.

On VA outpatient treatment in March 2004, the veteran 
complained that he was unable to do any manual work because 
of his right hip and left knee pain.  Physical examination of 
the right hip showed no tenderness over the trochanteric 
process and aggravation of pain at the extremes of hip 
rotation.  The assessment included right hip pain.

On VA examination in July 2004, the veteran complained that 
his right knee and hip had worsened in the previous 10 years.  
He reported popping in his right hip and using the right leg 
more because he favored his left leg.  He experienced right 
knee pain and right hip pain about twice a month.  He had a 
one-hour driving tolerance because of right hip pain.  He 
denied any significant problems with fatigue after repetitive 
motion.  The veteran also reported working in construction 
work until he stopped working 2 years earlier following a 
foot injury.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Physical 
examination of the right knee showed some mild to moderate 
patellofemoral symptoms but an otherwise full range of 
motion.  Physical examination of the right hip showed a full 
range of motion.  X-rays of the right hip and knee were 
normal with minimal arthopathy of minimal significance in the 
right knee.  Increased repetitive range of motion and fatigue 
attempts did not cause increased pain or decreased motion in 
the right hip or right knee.  The VA examiner concluded that 
it was at least likely as not that the veteran's right knee 
and right hip pain were caused by or a result of the service-
connected left knee disability.  This examiner noted that he 
could reproduce symptoms only in the veteran's right knee.  
He suspected that the veteran's right knee disability was 
chondromalacia patella and that his right hip disability was 
a possible right hip strain.

On VA examination in June 2006, the veteran reported 
intermittent right knee pain while working in construction 
for the past 20 years and intermittent right hip pain for the 
past 5 years.  He was not working and had been laid off that 
month for missing too much work, although he had been told 
that his employer was cutting back on employment.  He 
reported that his knee and hip pain flared up and was 
unbearable after walking more than 1/2 mile and also affected 
his sleep.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Physical 
examination showed a normal gait, no knee braces or cane, no 
right knee swelling or effusion, no significant right knee 
tenderness, and some discomfort to palpation in the right 
knee patellofemoral joint area.  Range of motion testing of 
the right knee showed extension to zero degrees and flexion 
to 135 degrees, some patellofemoral crepitus, no increased 
pain with repeated range of motion testing and no fatigue, 
lack of endurance, decreased range of motion, or 
incoordination.  Range of motion testing of the right hip 
showed flexion to 115 degrees, extension to 20 degrees, 
adduction to 30 degrees, abduction to 45 degrees, external 
rotation to 35 degrees with some pain in the right sacroiliac 
joint, internal rotation to 35 degrees with minimal 
discomfort, no tenderness in the trochanteric area, a stable 
right hip, and negative DeLuca factors during repetitive use.  
The impressions included mild chondromalacia patella of the 
right knee with essentially negative DeLuca factors and right 
sacroiliac joint strain.

X-rays of the veteran's right hip and right knee taken in 
June 2006 showed minimal joint space narrowing without 
evidence of acute fracture or dislocation in the right hip 
and no acute fracture, dislocation, or other significant 
osseous abnormality in the right knee.

A review of the veteran's Social Security Administration 
(SSA) records, received with a waiver of RO jurisdiction at 
his November 2007 Travel Board hearing, shows that SSA 
concluded that the veteran was disabled due to a left foot 
injury.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable evaluation prior to June 23, 2006, and to an 
initial evaluation greater than 10 percent thereafter, for a 
right hip disability.  Prior to June 23, 2006, the veteran's 
service-connected right hip disability was not compensably 
disabling.  As noted above, VA examination in July 2004 
showed a full range of motion in the right hip and no loss of 
range of motion due to the DeLuca factors.  Although the VA 
examiner was unable to reproduce the veteran's claimed right 
hip symptoms, he concluded that a right hip disability was 
related to the veteran's service-connected left knee 
disability and suspected a possible right hip strain.  In 
June 2006, although there was no increased loss of range of 
motion in the veteran's right hip due to the DeLuca factors, 
physical examination of the right hip showed slightly limited 
flexion, and x-rays showed minimal joint space narrowing 
without evidence of acute fracture or dislocation; this 
appears to be the basis for the higher initial rating of 
10 percent assigned effective June 23, 2006.  However, 
despite the veteran's continuing complaints of right hip 
pain, there is still no objective evidence of the involvement 
of 2 or more major joints or minor joints groups with 
occasional incapacitating exacerbations of the veteran's 
right hip arthritis or any objective evidence confirming the 
veteran's claimed limitation of motion in the right hip such 
that an initial compensable evaluation prior to June 23, 
2006, and to an initial evaluation greater than 10 percent 
thereafter, for a right hip disability is warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims for an initial compensable 
evaluation for a right knee disability.  Simply put, there is 
no objective medical evidence that the veteran's service-
connected right knee disability is manifested by limitation 
of motion or x-ray evidence of involvement of 2 or more major 
joints or minor joint groups such that a compensable 
evaluation is warranted.  The veteran had a full range of 
motion in the right knee and no DeLuca limitations following 
repetitive testing on VA examination in July 2004.  There 
also was no swelling, effusion, or decreased range of motion 
due to DeLuca on VA examination of the right knee in June 
2006, although there was some discomfort to palpation of the 
patellofemoral joint.  The VA examiner diagnosed mild 
chondromalacia patella in the right knee with essentially 
negative DeLuca factors.  Absent objective evidence of 
limitation of motion or x-rays evidence of arthritis, an 
initial compensable evaluation for a right knee disability is 
not warranted.  

The veteran also contends that his service-connected left 
knee disability is more disabling than currently evaluated.  
This disability is evaluated as 10 percent disabling by 
analogy to  38 C.F.R. § 4.71a, DC 5099-5010 (2007).

VA clinical records show that, on outpatient treatment in May 
2003, the veteran complained of constant left knee pain since 
active service, popping in his left knee, and some occasional 
pain located anterolaterally over his left knee.  He denied 
any locking or recent left knee trauma.  Physical examination 
of the left knee showed that it was stable, with minimal 
effusion, a full range of motion, tenderness over the 
anterolateral aspect, and "some boggy feeling" in the 
anterolateral aspect which might have been a "cystic type of 
lesion there."  X-rays showed mild degenerative changes.  
The assessment was slowly worsening left knee pain.

X-rays of veteran's left knee taken in April 2003 showed an 
osteophyte that involved the superior aspect of the left 
patella but was otherwise normal.

On VA outpatient treatment in September 2003, the veteran 
complained of internal derangement of the left knee.  
Physical examination of the left knee showed no effusion or 
crepitus and no tenderness to palpation in the meniscus.  The 
assessment was internal derangement of the left knee

On VA examination in January 2004, the veteran complained of 
ongoing left knee pain, stiffness, intermittent swelling if 
kneeling for any length of time, some popping and locking, 
flare-ups of pain that varied with activity, and denied any 
giving way.  The VA examiner noted that no claims file was 
available for review, although she reviewed the veteran's 
electronic medical records.  The veteran was a sheet metal 
work although he was currently on disability due to a work-
related left foot injury.  The veteran reported that he could 
stand for about 30 minutes and walk for a mile, going up and 
down stairs was painful, and he could run about 100 yards and 
do 1 squat.  Physical examination of the left knee showed an 
8-centimeter scar across the patella, some tenderness to 
palpation medial and lateral to the patella, no erythema, 
warmth, or effusion, normal strength, and no ligament laxity.  
Range of motion testing of the left knee showed extension to 
zero degrees, flexion actively to 110 degrees and passively 
to 120 degrees, no change in speed or coordination on 
repetitive movements.  With repetitive movements and flare-
ups, however, the veteran had a 20 percent decrease in the 
range of motion.  A recent magnetic resonance imaging (MRI) 
scan of the left knee was unremarkable.  The impression was 
ongoing left knee pain with limitations in activities of 
daily living.

On VA examination in July 2004, the veteran complained of 
constant left knee pain worsening with flare-ups about once a 
month.  He reported using a brace intermittently about 
3 times per month and denied using a cane.  He experienced 
pain when he lay down on his left side.  His activities of 
daily living were "okay."  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
Physical examination of the left knee showed evidence of 
significant patellofemoral symptoms.  Range of motion testing 
of the left knee showed a full range of motion from 
0-140 degrees of flexion and a stable left knee.  Repetitive 
testing of range of motion in the left knee did not cause 
increased pain or decreased motion.  The VA examiner 
concluded that, based on the veteran's symptoms and his 
report that his symptoms had worsened, it appeared that the 
veteran had increased left knee symptoms.

On VA examination in June 2006, the veteran complained of 
intermittent left knee problems including intermittent 
effusion, swelling, and popping that had forced him recently 
to miss time from work and to lose jobs in construction work.  
He could walk about a mile with knee pain.  Physical 
examination of the left knee showed no signficiant swelling 
or effusion, well-healed surgical scars, tenderness in 
relation to the lateral aspect of his patella superiorly, no 
joint line tenderness of significance.  Range of motion 
testing showed that he lacked 2 degrees of extension and 
flexion was to 130 degrees with a stable knee.  There was no 
decreased range of motion with repeated range of motion 
testing, although he had some slightly increased pain, 
particularly in relation to the patellofemoral compartment 
where there was crepitation.  There also was no increased 
pain, fatigue, lack of endurance, or incoordination with 
repeated range of motion testing.  The assessment was some 
intermittent left knee problems, most likely as a result of 
chondromalacia patella, and no significant deterioration of 
the left knee.

X-rays of the left knee taken in June 2006 showed a possible 
small left knee joint effusion.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for chondromalacia of the left 
patella.  Simply put, there is no x-ray evidence that the 
veteran's chondromalacia of the left patella involves 2 or 
more major joints or minor joint groups with occasional 
incapacitating exacerbations.  The medical evidence shows 
that, in May 2003, the veteran's left knee had a full range 
of motion and only minimal degenerative changes on x-rays.  
X-rays taken in April 2003 showed an osteophyte in the left 
patella but were otherwise normal; this appears to be the 
basis for the 10 percent evaluation currently assigned to the 
veteran's service-connected chondromalacia patella of the 
left knee.  A January 2004 MRI scan of the left knee was 
unremarkable, although there was a 20 percent decrease in 
range of motion following repetitive testing.  VA examination 
in July 2004 showed a full range of motion in the left knee 
with no loss of motion due to DeLuca.  Finally, the VA 
examiner concluded in June 2006 that there was no significant 
left knee deterioration.  There is still no objective 
evidence of limited motion or occasional exacerbating 
episodes of left knee pain such that an increased rating in 
excess of 10 percent for chondromalacia patella is warranted.

In adjudicating the veteran's claims for increased 
evaluations for a right hip, right knee, and left knee 
disabilities, the Board has considered Fenderson and Hart, 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Veterans Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Veterans Court also discussed the 
concept of the "staging" of ratings and found that, in 
cases where an appellant disagrees with an initial disability 
evaluation, it was possible for VA to assign separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  See 
Fenderson, 12 Vet. App. at 126.  The recent decision in Hart 
appears to extend Fenderson to all increased evaluation 
claims. 

As noted above, there is no evidence that the disability 
evaluations assigned to the veteran's service-connected right 
hip disability, right knee disability, or chondromalacia of 
the left knee should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable evaluation prior to 
June 23, 2006, and to an initial evaluation greater than 
10 percent thereafter, for a right hip disability is denied.

Entitlement to an initial compensable evaluation for a right 
knee disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left patella is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


